IN THE SUPREME COURT OF THE STATE OF NEVADA

DENNIS KEITH KIEREN, JR., No. 84871
Appellant,
vs.

THE STATE OF NEVADA: CHARLES
DANIELS, DIRECTOR, NDOC; AND

RANDALL GILLMER, DIV. PUB. FILED
SAFETY, NDOC,

 

Respondents. JUN 30 2022

ELIZABETH A. BROWN
CLERK OF SUPREME COURT

BY = i
DEPUTY CLERK

ORDER DISMISSING APPEAL
This is a pro se appeal from a district court order granting a
motion to dismiss. First Judicial District Court, Carson City; James Todd

Russell, Judge.

Review of the notice of appeal and other documents before this
court reveals a jurisdictional defect. The notice of appeal was prematurely
filed in the district court after the filing of a timely tolling motion for
rehearing and before that tolling motion was resolved via a written order
entered in the district court. See NRAP 4(a)(4) (regarding tolling motions);
AA Primo Builders, LLC v. Washington, 126 Nev. 578, 585, 245 P.3d 1190,
1195 (2010) (describing when a post-judgment motion carries tolling effect).
To date, it appears that the tolling motion remains pending in the district

court. As this court lacks jurisdiction to consider a premature notice of

SupRemMe Court
OF
NEvaDA

. > a -2Oo3E

 

 
appeal, see NRAP 4(a)(6) (“A premature notice of appeal does not divest the

district court of jurisdiction.”), this court

ORDERS this appeal DISMISSED.

} XU. Loot. J.

Hardesty

Won J. LA— J.
Stiglich Herndon

 

cc: Hon. James Todd Russell, District Judge
Dennis Keith Kieren, Jr.
Attorney General/Carson City
Carson City Clerk

Supreme Court
OF
Nevaba

(0) 1947A oc 9